Citation Nr: 1107151	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
April 1953 to April 1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2007 rating decision of the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which found that new and material evidence to reopen a previously 
denied claim of service connection for the residuals of dental 
trauma had not been received.  The Veteran appealed this denial 
and the Board, in an October 2010 decision found that the claim 
had been reopened.  The matter was then remanded for de novo 
review by the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran sustained dental trauma of the upper and lower teeth 
while on active duty.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, residuals of 
dental trauma were incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.381, 17.161 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Inasmuch as the 
benefit sought is being granted, there is no reason to explain 
how VA has fulfilled the duties to notify and assist the Veteran 
with the claim.  

Service Connection for the Residuals of Dental Trauma

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As to each noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual restrictions 
of a timely application and one-time treatment.  38 C.F.R. § 
17.161(c).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
th veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Review of the record shows that the Veteran's service treatment 
records (STRs) are not available apparently having been lost in a 
fire.  Efforts to reconstruct the records have not been 
successful.  When records are absent, the Board has a heightened 
duty to assist in the development of the claim as well as to 
explain its reasons and bases.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The Veteran contends that he sustained dental trauma while 
serving in Korea.  In written correspondence and at a hearing in 
February 2000, he stated that during a weapons firing drill he 
was running to his position near the 105 mm howitzer battery when 
he tripped on a sandbag, and that the fall resulted in his 
striking his mouth on one of the howitzers.  He stated that he 
lost six upper and four lower teeth as a result of the injury, 
was taken directly to the dentist at the air base on which he was 
stationed, and, at the dentist's suggestion, had all of his upper 
teeth removed, and was fitted with a full upper and partial lower 
denture.  

In support of his contentions, the Veteran has submitted a letter 
from a fellow serviceman who remembers the Veteran having his 
teeth knocked out during a drill, going for treatment, and having 
his teeth pulled, with dentures placed.  Another letter was 
received from the Veteran's spouse who stated that she remembered 
the Veteran leaving for service overseas with "beautiful perfect 
teeth," but returning home from Korea in 1956 with a full upper 
and partial lower denture.  In a letter received by VA in 1999, 
the Veteran's sister recalls getting letters from the Veteran 
wherein he reported that he had had several teeth knocked out in 
an accident.  She stated that she was sorry that she had not 
saved the letters.  

At a hearing at the RO in February 2000, the Veteran testified 
regarding the circumstances surrounding his mouth injury during 
service.  He stated that he was with an aircraft headquarters 
battery and that during a fire drill, for firing weapons, not a 
drill for leaving a burning building, he tripped on a sandbag, 
falling face first into a gun.  He testified that he was 
eventually treated by a dentist who removed all of his remaining 
upper teeth and fitted him for a full upper and partial lower 
denture.  

Private treatment records dated in 1990 show that the Veteran 
required dentures at that time.  An examination was conducted by 
VA in May 2000.  At that time, the Veteran reported that in 1955 
he had lost six teeth and broke two others when he tripped on a 
sandbag and fell face forward onto his gun battery.  He stated 
that the dentist in service made him a removable partial denture 
to replace the lower four teeth that he lost and that, as he was 
already missing some of his upper teeth, the service dentist 
removed his remaining upper teeth and made him a full upper 
denture.  Examination showed a completely edentulous 66 year old 
man.  The Veteran stated that his current dentures were over 25 
years old, but he was satisfied with his current dentures.  The 
VA examiner opined that it was impossible to determine what teeth 
may have lost from the trauma 44 years earlier, as the injury as 
described by the Veteran would not have left any residual 
scarring and, even if he had fractured his mandible, it would 
have healed completely by this time with no residual scarring.  

As noted, the Veteran's STRs are missing.  In support of his 
claim he has had lay statements submitted that have confirmed his 
testimony of dental trauma in service, with subsequent fitting 
with full upper and partial lower dentures.  In a veteran's claim 
for benefits, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when either a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis, or where lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F. 3d 1372 (2007).  
The Veteran and the fellow serviceman who confirmed his story are 
considered to be competent to establish that the Veteran 
sustained dental trauma during service.  It is noted that 
throughout the years the Veteran's testimony has remained 
consistent, which adds to his credibility in this matter.  For 
these reasons, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for service connection 
for dental trauma involving maxilla and mandible teeth have been 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for dental trauma of teeth of the maxilla and 
the mandible is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


